DETAILED ACTION

EXAMINER’S REMARKS
The after final amendment filed July 11, 2022 has been entered.  A rejection under 35 USC 103(a) has been presented below.  It is noted that the amendment filed July 11, 2022 merely combines Claim 1 in combination with Claim 6 as well as Claim 1 in combination with Claim 8 from the previous claim amendment filed December 30, 2021 to make Claims 6 and 8, respectively in the claim amendment filed July 11, 2022.  Claims 6 and 8 were previously rejected under 35 USC 103(a) to Childs modified with Yamane and King et al.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Childs US 2016/0050946 in view of Yamane JP 5-176731 (cited on Information Disclosure Statement filed January 17, 2020) and King et al. US 2015/0342197.
It is noted that all citations with respect to Yamane JP 5-176731 are with respect to the formal human translation of Yamane JP 5-176731, which has been attached herein.
Regarding Claims 6 and 8, Childs discloses a sterilization method for a to be treated solution which is a beverage other than water (juice).  The sterilization method comprises a step (a) of flowing the to be treated solution (juice) in a flow path made of a tube body (tube 300) and a step (b) of irradiating the to be treated solution with ultraviolet light during the execution of the step (a) (‘946, Paragraph [0023]).
Childs is silent regarding the ultraviolet light irradiated in step (b) having an emission spectrum with a main emission wavelength within a range of 280 nm to 320 nm and substantially no light output in a wavelength range of 260 nm or less and the to be treated solution being a coffee beverage or the to be treated solution being an alcoholic beverage.
Yamane discloses a sterilization method (‘731 Translation, Paragraph [0009]) comprising irradiating a to-be-treated solution which is a beverage other than water (radish juice) with ultraviolet light having an emission wavelength of 300 nm (‘731 Translation, Paragraph [0018]), which falls within the claimed irradiation step of an emission spectrum having a main emission wavelength range of between 280 nm and 320 nm.  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).  The disclosure of irradiating the juice beverage at an emission wavelength of 300 nm reads on substantially no light output in a wavelength range of 260 nm or less.
Both Childs and Yamane are directed towards the same field of endeavor of methods of sterilization of a beverage using ultraviolet light.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Childs and conduct the sterilization step with an ultraviolet wavelength that falls within the claimed wavelength range since Childs   Furthermore, Yamane teaches not using a wavelength less than 250 nm to prevent the generation of ozone that prevents the sterilization effect (‘731 Translation, Page 5, Paragraph [0009]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify conduct the ultraviolet light sterilization of the beverage of Childs with substantially no light output as less than 250 nm as taught by Yamane in order to prevent the generation of ozone that prevents the sterilization effect.
Further regarding Claims 6 and 8, Childs modified with Yamane is silent regarding the to be treated solution being a coffee beverage or the to be treated solution being an alcoholic beverage.
King et al. discloses a sterilization method comprising irradiating a to-be-treated solution which is a beverage other than water with ultraviolet light (‘197, Paragraph [0048]) wherein the to-be-treated solution is a coffee beverage (coffee beverage compositions), a fruit juice beverage, or an alcoholic beverage (‘197, Paragraph [0059]).
Both Childs and King et al. are directed towards the same field of endeavor of sterilization methods comprising irradiating a to-be-treated solution which is a beverage other than water with ultraviolet light.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sterilization method of Yamane and apply the irradiation to a coffee beverage, a fruit juice beverage, or an alcoholic beverage as taught by King et al. based upon the particular type of beverage desired to be sterilized via irradiation.  One of ordinary skill in the art would apply the ultraviolet irradiation to the particular type of beverage desired to be irradiated.

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 5-6 of the Remarks that Yamane is directed to a method that aims to obtain fruit or vegetable concentrates including fresh flavor without using ultraviolet irradiation sterilization, heat sterilization, or vacuum concentration which may degrade the quality of the fruit or vegetable juice.  Applicant points out several processing details of fruit and vegetable concentrates as stated in Paragraph [0004]) of Yamane.  Applicant contends there is no motivation to obtain concentrates including fresh flavor as there is with fruits and vegetable and alleges that the method of Yamane is only applicable to fruits and vegetables and not coffee beverages or alcoholic beverages.  Applicant alleges that Childs modified with Yamane is only applicable to liquids derived from fruits and vegetable concentrates and should not be applied to coffee or alcoholic beverages.
Examiner first notes that Claims 6 and 8 are being rejected over the combination of Childs modified with Yamane and King et al.  Claims 6 and 8 are not being rejected by only the combination of Childs modified with Yamane as alleged by applicant.  Examiner also notes that applicant pointing to Paragraph [0004] of Yamane teaching various method steps does not distinctly and specifically point out the supposed errors of any aspect of the Office Action.  Additionally, Childs teaches the sterilization method being used to process fruits, vegetables, juices, and other foods (‘946, Paragraph [0013]).  The disclosure of Childs of using the sterilization methods (‘946, Paragraph [0007]) with other foods (‘946, Paragraph [0013]) directly contradicts applicant’s allegations that Childs is only applicable to liquids derived from fruits and vegetable concentrates.  Additionally, Yamane also teaches the sterilization method being used in a confectionary material or in other food product fields (‘731 Translation, Paragraph [0025]).  The disclosure of Yamane of using the sterilization methods in other food product fields (‘731 Translation, Paragraph [0025]) also directly contradicts applicant’s allegations that the prior art is only applicable to liquids derived from fruits and vegetable concentrates.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  The primary reference of Childs teaches using the sterilization methods with other foods (‘946, Paragraph [0013]).  Additionally, King et al. discloses a sterilization method comprising irradiating a to-be-treated solution which is a beverage other than water with ultraviolet light (‘197, Paragraph [0048]) wherein the to-be-treated solution is a coffee beverage (coffee beverage compositions), a fruit juice beverage, or an alcoholic beverage (‘197, Paragraph [0059]).  Both Childs and King et al. are directed towards the same field of endeavor of sterilization methods comprising irradiating a to-be-treated solution which is a beverage other than water with ultraviolet light.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sterilization method of Yamane and apply the irradiation to a coffee beverage, a fruit juice beverage, or an alcoholic beverage as taught by King et al. based upon the particular type of beverage desired to be sterilized via irradiation.  One of ordinary skill in the art would apply the ultraviolet irradiation to the particular type of beverage desired to be irradiated.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, these arguments are not found persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792